POWER STORAGE DEVICE
DETAILED ACTION
Election/Restrictions
The previous restriction submitted by Examiner on 3/1/2022 was sent in error. The Examiner did not submit a requirement for unity of invention. As such, the restriction is withdrawn and a new restriction has been submitted.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 (Claims 1-3): at each of the positive side and the negative side, the step portion of the first tab group overlaps with the step portion of the second tab group in a stacking direction of the tabs to form an overlap.
Species 2 (Claims 4 and 5): the extension includes a folded portion including the step portion, the folded portion being a portion of the extension folded to extend in a direction from the first end toward the second end of a corresponding one of the electrode assemblies.
Species 3 (Claims 6 and 7): a direction extending along the one side of the electrode is a width-wise direction, and at each of a positive side and a negative side, the extension of the first tab group and the extension of the second tab group are located at different positions in the width- wise direction.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-7.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of tab groups having extensions of foil portions which include step portions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2017/038042.  WO 2017/038042 disclose discloses a layered battery 10 in which are housed, inside an exterior body 12, a layered electrode body 20, and a non-aqueous electrolyte, wherein the layered electrode body 20 is composed of a first electrode body block 20a and a second electrode body block 20b, the first electrode body block 20a and the second electrode body block 20b each have a plurality of single plate cells 21 layered therein, wherein, in regard to each of the single plate cells 21, positive electrode leads 24a, 246, which are formed by projecting parts of a positive electrode current collector made of metal foil, extend from positive electrodes 22, and negative electrode leads 26a, 266, which are formed by projecting parts of a negative electrode current collector made of metal coil, extend from negative electrodes 23, and wherein the respective leads 24a, 246, 26a, 266 extend in the same direction from one end in the length direction in the layered electrode body 20, the positive electrode leads 24a, 24b extend from one end in the width direction of the layered electrode body 20, and the negative electrode leads 26a, 26b extend from the other end in the width direction of the layered electrode body 20 citations (paragraphs [0012]-[0027], fig. 1-3). It is indicated that the positive electrode leads24a, 246 are provided having the positions thereof offset in the width direction, the ends of the positive electrode leads 24a, 246 are connected to a positive electrode terminal 30p by welding such as ultrasonic welding, and similarly, the negative electrode leads 26a,266 are provided offset in the width direction, and the ends of the negative electrode leads 26a, 26b are welded to a negative electrode terminal 30n (paragraphs [0028]-[0030], fig. 2-5).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729